                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


KAREN POTTS, Individually and on Behalf of   Civil Action No. 1:19-cv-02005-WHP
All Others Similarly Situated,

                        Plaintiff,

       vs.

WEIGHT WATCHERS INTERNATIONAL,
INC., MINDY GROSSMAN, NICHOLAS P.
HOTCHKIN, and ARTAL GROUP S.A.,

                        Defendants.


JOHN JUBELT, Individually and On Behalf of   Civil Action No. 1:19-cv-02528-WHP
All Others Similarly Situated,

                        Plaintiff,

       v.

WEIGHT WATCHERS INTERNATIONAL,
INC., MINDY GROSSMAN, NICHOLAS P.
HOTCHKIN, and ARTAL GROUP S.A.,

                        Defendants.



 JOINT STIPULATION AND            ORDER CONSOLIDATING RELATED
   CASES; APPOINTING CITY OF OMAHA POLICE AND FIRE RETIREMENT
    SYSTEM, EQUITY-LEAGUE PENSION TRUST FUND, AND OKLAHOMA
     FIREFIGHTERS PENSION AND RETIREMENT SYSTEM AS CO-LEAD
  PLAINTIFFS; AND APPROVING THEIR SELECTION OF CO-LEAD COUNSEL
       WHEREAS, on March 4, 2019, Plaintiff Karen Potts (“Potts”) filed the above-captioned

securities class action alleging that from May 4, 2018 through February 26, 2019, Weight Watchers

International, Inc. (“Weight Watchers” or the “Company”) and certain of the Company’s senior

officers (collectively, “Defendants”) defrauded investors in violation of §§10(b) and 20(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”) (15 U.S.C. §§78j(b), 78t(a)), and U.S.

Securities and Exchange Commission Rule 10b-5 promulgated thereunder (17 C.F.R. §240.10b-

5) (the “Action”);

       WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”),

15 U.S.C. §78u-4(a)(3)(A)(i), on March 4, 2018, counsel for Plaintiff Potts published a notice on

Business Wire, which alerted investors to the pendency of the Action and the deadline to file a

motion seeking lead plaintiff status (i.e., “no later than 60 days from today”) (ECF No. 36-6);1

       WHEREAS, on March 21, 2019, Plaintiff John Jubelt filed the above-captioned securities

class action, asserting substantially similar claims as Plaintiff Potts against the same Defendants;

       WHEREAS, under 15 U.S.C. §78u-4(a)(3)(A)(i)(II), the statutory deadline to file a motion

for appointment as lead plaintiff in the Action expired on May 3, 2019;

       WHEREAS, on May 3, 2019, City of Omaha Police and Fire Retirement System (“Omaha

P+F”) timely filed a motion seeking the consolidation of the above-captioned actions, its

appointment as Lead Plaintiff, and approval of its selection of Scott+Scott Attorneys at Law LLP

(“Scott+Scott”) as Lead Counsel for the Class (ECF No. 35);

       WHEREAS, on May 3, 2019, Equity-League Pension Trust Fund (“Equity League”) and

Oklahoma Firefighters Pension and Retirement System (“OFP”) (together with Equity League, the




1
       All “ECF No.” references herein are to the docket of the Action, bearing caption Potts v.
Weight Watchers Int’l, Inc., No. 1:19-cv-02005-WHP (S.D.N.Y.).


                                                 1
“Weight Watchers Investor Group”) timely filed a motion seeking the consolidation of the above-

captioned actions, their appointment as Lead Plaintiff, and approval of their selection of Grant &

Eisenhofer P.A. (“G&E”) as Lead Counsel for the Class (ECF No. 33);

       WHEREAS, on May 3, 2019, seven other motions seeking consolidation, appointment as

lead plaintiff and appointment of Lead Counsel were timely filed by: (i) David Luebbe (ECF No.

20); (ii) Laurent Hamel (ECF No. 24); (iii) Jonathan Wyatt (ECF No. 27); (iv) Mark Steinberg,

Dennis Edwards, and Alan Spen (ECF No. 30); (v) El Paso Firemen & Policemen’s Pension Fund,

Inter-Local Pension Fund GCC/IBT, and Steamfitters Local 449 Pension & Retirement Security

Funds (ECF No. 41); (vi) Serge Sienna (ECF No. 43); and (vii) Angelia Maria DaRosa and Donald

J. Lyle (ECF No. 44);

       WHEREAS, on May 6, 2019, Laurent Hamel and David Luebbe withdrew their respective

motions seeking appointment as lead plaintiff (ECF Nos. 52-53); on May 16, 2019, Serge Sienna

withdrew his motion seeking appointment as lead plaintiff (ECF No. 58); and on May 17, 2019,

Jonathan Wyatt and Mark Steinberg, Dennis Edwards, and Alan Spen withdrew their respective

motions seeking appointment as lead plaintiff (ECF Nos. 59-60);

       WHEREAS, on May 13, 2019, Angelia Maria DaRosa and Donald J. Lyle filed a notice of

non-opposition to competing lead plaintiff motions in the above-captioned actions, recognizing

that they do not possess the largest financial interest among the various movants (ECF No. 56);

       WHEREAS, on May 16, 2019, El Paso Firemen & Policemen’s Pension Fund, Inter-Local

Pension Fund GCC/IBT, and Steamfitters Local 449 Pension & Retirement Security Funds filed a

response recognizing that they did not suffer the greatest loss arising from the claims asserted in

the Action (ECF No. 57);




                                                2
        WHEREAS, therefore, Omaha P+F and the Weight Watchers Investor Group are the only

parties that have not withdrawn or abandoned their motions seeking appointment as lead plaintiff;

        WHEREAS, the PSLRA establishes a presumption that the “most adequate plaintiff” is the

“person or group of persons” that “has the largest financial interest in the relief sought by the class”

and “otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure” (15

U.S.C. §78u-4(a)(3)(B)(iii)(I)(bb)-(cc));

        WHEREAS, Omaha P+F and the Weight Watchers Investor Group assert the largest losses

of the competing lead plaintiff movants and therefore have the “largest financial interest” in the

relief sought by the class in the Action (15 U.S.C. §78u-4(a)(3)(B)(iii)(I)(bb));

        WHEREAS, in addition to possessing the largest financial interest in the outcome of the

litigation, Omaha P+F and the Weight Watchers Investor Group “satisf[y] the requirements of

Rule 23” (15 U.S.C. §78u-4(a)(3)(B)(iii)(I)(cc));

        WHEREAS, Omaha P+F and the Weight Watchers Investor Group each concluded that a

protracted dispute concerning lead plaintiff appointment in the Action is not in the best interests

of the Class and that jointly prosecuting the Action would be appropriate and will assist with the

speedy commencement of the litigation;

        WHEREAS, Omaha P+F and the Weight Watchers Investor Group agreed to resolve their

competing motions and to seek, with the Court’s approval, to serve jointly as Co-Lead Plaintiffs;

        WHEREAS, Omaha P+F, Equity League, and OFP are committed institutional investors,

and Omaha P+F and OFP have been appointed as lead plaintiffs and class representatives in other

actions brought under the PSLRA and have an established track record of successfully prosecuting

securities class actions;




                                                   3
       WHEREAS, Omaha P+F and the Weight Watchers Investor Group are committed to

supervising the conduct of this litigation by their counsel and to ensuring that counsel coordinate

appropriately and avoid any duplication of effort in the conduct of the litigation;

       WHEREAS, Omaha P+F and the Weight Watchers Investor Group are committed to

supervising the conduct of this litigation through their counsel and ensuring that counsel coordinate

appropriately and avoid any duplication of effort in the conduct of the litigation;

       WHEREAS, Omaha P+F and the Weight Watchers Investor Group recognize that OFP has

standing to assert claims in this Action under the Securities Act of 1933, 15 U.S.C. §§77a, et seq.,

in connection with a public offering of Weight Watchers stock, and that Omaha P+F has standing

to assert claims in this Action under §20A of the Exchange Act, 15 U.S.C. §78t-1, in connection

with sales of Weight Watchers stock by a controlling stockholder of Weight Watchers, and

therefore that their joint prosecution of the Action will benefit the Class;

       WHEREAS, Omaha P+F, Equity League, and OFP believe it is in the best interests of the

Class for them to jointly and efficiently litigate the Action as Co-Lead Plaintiffs and for their

choice of counsel, Scott+Scott and G&E, to serve as Co-Lead Counsel; and

       WHEREAS, this Stipulation resolves all outstanding motions for the appointment of lead

plaintiff and approval of lead counsel in the Action.

       IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s approval, as

follows:

       1.      The above-captioned actions are consolidated;

       2.      The motions for appointment as lead plaintiff submitted by Omaha P+F and the

Weight Watchers Investor Group (ECF Nos. 33, 35) are granted;




                                                  4
       3.      Pursuant to the PSLRA, 15 U.S.C. §78u-4(a)(3)(B), Omaha P+F, Equity League,

and OFP are appointed as Co-Lead Plaintiffs;

       4.      Pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v), Scott+Scott and G&E are appointed as

Co-Lead Counsel;

       5.      Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, any pending,

subsequently filed, removed, or transferred actions that are related to the claims asserted in the

Action are consolidated for all purposes; and

       6.      The Action shall be captioned “In re Weight Watchers International, Inc. Securities

Litigation” and the file shall be maintained under Master File No. 1:19-cv-02005-WHP.

Dated: May 17, 2019                             SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                  /s/ Thomas L. Laughlin
                                                Thomas L. Laughlin, IV (TL-8888)
                                                Donald A. Broggi (DB-9661)
                                                Rhiana L. Swartz (RS-2332)
                                                The Helmsley Building
                                                230 Park Avenue, 17th Floor
                                                New York, New York 10169
                                                Telephone: (212) 223-6444
                                                Facsimile: (212) 223-6334
                                                tlaughlin@scott-scott.com
                                                dbroggi@scott-scott.com
                                                rswartz@scott-scott.com

                                                Counsel for Proposed Co-Lead Plaintiff City of
                                                Omaha Police and Fire Retirement System
                                                and Proposed Co-Lead Counsel for the Class


Dated: May 17, 2019                             GRANT & EISENHOFER P.A.

                                                  /s/ Daniel L. Berger (w/ permission)
                                                Jay W. Eisenhofer (JE-5503)
                                                Daniel L. Berger (DB-7748)
                                                Jonathan D. Park (JP-0253)
                                                485 Lexington Avenue
                                                New York, NY 10017
                                                Telephone: (646) 722-8500


                      6.12.19
                                                 5
Facsimile: (646) 722-8501
jeisenhofer@gelaw.com
dberger@gelaw.com
jpark@gelaw.com

Counsel for Proposed Co-Lead Plaintiffs Equity-
League Pension Trust Fund and Oklahoma
Firefighters Pension and Retirement System
and Proposed Co-Lead Counsel for the Class




 6
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 17, 2019, I caused the foregoing to be electronically filed with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

email addresses denoted on the Electronic Mail Notice List.

                                                      /s/ Thomas L. Laughlin
                                                     Thomas L. Laughlin, IV (TL-8888)




                                                7
